Per Curiam.

The court of appeals correctly determined that an appeal rather than the extraordinary writ of habeas corpus is the appropriate remedy when challenging claimed violations of an accused’s right to a speedy trial. State ex rel. Dotson v. Rogers (1993), 66 Ohio St.3d 25, 607 N.E.2d 453; Russell v. Tate (1992), 64 Ohio St.3d 444, 444-445, 596 N.E.2d 1039, 1040.
In addition, Brantley’s petition was subject to dismissal because he failed to attach a copy of his alleged commitment. R.C. 2725.04(D); Adkins v. McFaul (1996), 76 Ohio St.3d 350, 353, 667 N.E.2d 1171, 1174.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.